Jones-E v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-009-CV

     EDWARD JONES,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 92-01-14,112-CV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      This is an attempted appeal from a default judgment signed on December 31, 1992.  The
Transcript was filed on January 19, 1993.  A Statement of Facts has not been received.
      To date, neither a motion for extension of time to file a brief nor a brief in appellant's behalf
has been received.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
74(l)(1).
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed March 17, 1993
Do not publish

soNormal>Appeal abated
Order issued
and filed September 22, 2010
Do not publish